Exhibit 10.19

AMERISOURCEBERGEN CORPORATION

2001 DEFERRED COMPENSATION PLAN

(AMENDED AND RESTATED NOVEMBER 24, 2008)

ARTICLE 1

DESIGNATION OF PLAN AND DEFINITIONS

Section 1.1. Title and Purpose.

This Plan shall be known as the “AmerisourceBergen Corporation 2001 Deferred
Compensation Plan.” The purpose of this Plan is to provide specified benefits to
a select group of management or highly compensated employees and directors who
contribute materially to the continued growth, development and future business
success of AMERISOURCEBERGEN CORPORATION, a Delaware corporation, and its
subsidiaries (including lower-tier subsidiaries), if any, that sponsor this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of ERISA.

Effective November 1, 2002, the Board of Directors of the Company amended and
restated this Plan to (i) transfer into this Plan all of the assets, liabilities
and obligations under the Bergen Brunswig Corporation 1999 Deferred Compensation
Plan, which was terminated and (ii) add the availability of contributions by the
Company to Participants from time to time.

In order to preserve the tax treatment available to deferrals under the this
Plan prior to January 1, 2005, the Board froze the Plan with respect to such
amounts. Therefore, all compensation deferred prior to January 1, 2005, and any
amounts earned and vested thereon after January 1, 2005, are and will remain
subject to the terms of the Plan in effect on December 31, 2004. All amounts
earned and vested on and after January 1, 2005 are subject to the terms of this
amended and restated Plan which is intended to achieve compliance with
Section 409A of the Internal Revenue Code and the regulations issued thereunder.
Unless otherwise stated, the terms of this amended and restated Plan are
effective as of January 1, 2005.

Section 1.2. Definitions.

Whenever the following terms are used in the Plan they shall have the meaning
specified below unless the context clearly indicates to the contrary.

1.2.1. “Anniversary Date” shall mean the last day of the Plan Year.

1.2.2. “Beneficiary” or “Beneficiaries” shall mean the person or persons
properly designated by the Participant, in accordance with Article V, to receive
the benefits provided herein.

1.2.3. “Board of Directors” shall mean the Board of Directors of
AmerisourceBergen Corporation or the Compensation Committee of the Board of
Directors of AmerisourceBergen Corporation.



--------------------------------------------------------------------------------

1.2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.2.5. “Common Stock” shall mean the Common Stock of AmerisourceBergen
Corporation.

1.2.6. “Company” shall mean [AmerisourceBergen Corporation.]

1.2.7. “Company Contribution” shall mean for any Plan Year or part thereof, the
amount credited by the Company to a Participant pursuant to Section 2.5.

1.2.8. “Compensation” of a Participant for any Plan Year shall in the case of a
Director Participant include the annual special compensation fee and meeting
attendance fees (before required withholdings) payable by the Company to such
Director Participant. In the case of an Employee Participant, “Compensation” for
a Plan Year shall include all salary, vacation pay, bonuses, incentive awards
and commissions (before required withholdings) earned by such Employee
Participant for services rendered to the Company or a subsidiary in that Plan
Year. If a Participant earns Compensation during a Plan Year relating to
services rendered during the previous Plan Year, such Compensation shall be
treated as having been earned by the Participant on the preceding Anniversary
Date. Notwithstanding the foregoing, any amount payable to an Employee
Participant under a long-term incentive plan of the Company or a subsidiary
(including, without limitation, a “phantom stock plan,” performance plan or
other incentive arrangement) shall be deemed Compensation of such Employee
Participant for the Plan Year in which such amount becomes payable.

1.2.9. “Deferred Benefit” shall mean each separate deferral of Compensation made
pursuant to Section 2.1.

1.2.10. “Deferred Compensation” shall mean that portion of a Participant’s
Compensation for any Plan Year or part thereof, that has been deferred and
withheld by the Company or a subsidiary pursuant to the Plan.

1.2.11. “Director Participant” shall mean a Participant who is a non-employee
director of the Company.

1.2.12. “Earnings Crediting Options” means the deemed investment options
selected by the Participant from time to time pursuant to which deemed earnings
are credited to the Participant’s Deferred Benefit.

1.2.13. “Election Form” shall mean the form that a Participant completes, signs
and returns to the Plan Administrator to make an election to defer Compensation
under the Plan.

1.2.14. “Employee Participant” shall mean a Participant who is a regular
employee of a Company or a subsidiary (excluding a director who does not serve
the Company in any other capacity) who is a member of a select group of
management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a) (3) and 401(a) of ERISA.
Subject to the foregoing, the Compensation Committee of the



--------------------------------------------------------------------------------

Board of Directors shall have authority to determine, in its sole discretion,
the class or category of employees who may be Employee Participants; provided,
however, that if such Committee changes such class or category in a manner which
causes a Participant to fail to continue to be eligible to defer Compensation
under the Plan, such change shall not cancel or otherwise adversely affect in
any way amounts previously deferred under the Plan by such Participant, which
amounts shall continue to be subject to the terms of the Plan.

1.2.15. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

1.2.16. “Participant” shall mean any Director Participant and any Employee
Participant (i) who elects to participate in the Plan, (ii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iii) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Plan Administrator, (iv) who commences participation in the
Plan, and (v) whose Plan Agreement has not terminated. A spouse or former spouse
of a Participant shall not be treated as a Participant in the Plan, even if he
or she has an interest in the Participant’s benefits under the Plan under
applicable law or as a result of property settlements resulting from legal
separation or divorce. Except for the ability to file new Election Forms under
Article II (which shall depend on continuing qualification as a Participant),
such person’s status as a Participant under the Plan shall continue until the
earlier of (i) receipt of the full amount of the Deferred Benefit, or
(ii) death.

1.2.17. “Plan” shall mean the AmerisourceBergen Corporation 2001 Deferred
Compensation Plan.

1.2.18. “Plan Administrator” means the person, persons or committee designated
by the Chief Executive Officer of the Company to serve as the plan
administrator.

1.2.19. “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between the Company and a
Participant, relating to the deferral of Compensation under the Plan. If there
should be any conflict between the terms of a Plan Agreement and the Plan, the
Plan shall control.

1.2.20. “Plan Year” shall, for the first Plan Year, extend from September 1,
2001 through December 31, 2001. For each Plan Year thereafter, the Plan Year
shall begin January 1 of each year and continue through December 31.

1.2.21. “Subsequent Election” means an election to change the form and
commencement date of payment with respect to all of a Participant’s Deferred
Benefit by filing an election change consistent with the requirements of Treas.
Reg. 1.409A-2(b), or any succeeding regulations. The Plan Administrator reserves
the right to and discretion to reject and disallow a Subsequent Election for any
reason and at any time. A Subsequent Election as to a Deferred Benefit: (1) will
not be effective as to any payment scheduled to be made within 12 months of the
Subsequent Election; and (2) other than a Subsequent Election made in connection
with a Participant’s death, the first payment to which such Subsequent Election
applies must be deferred by at least five years from the originally scheduled
payment date.



--------------------------------------------------------------------------------

1.2.22. “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

ARTICLE 2

DEFERRAL ELECTION AND COMPANY CONTRIBUTIONS

Section 2.1. Election to Defer Compensation.

2.1.1. A Participant may elect to defer Compensation for a Plan Year by filing
an Election Form prior to the beginning of such Plan Year. A Participant who is
selected to participate in the Plan other than at the beginning of a Plan Year
may file an Election Form within thirty days after being selected to participate
which election shall apply only to Compensation earned after the date of the
election.

2.1.2. Subject to a minimum scheduled deferral amount for a Plan Year that may
be set from time to time by the Plan Administrator, an Employee Participant may
elect to defer any amount of Compensation.

2.1.3. A Director Participant may elect to defer any amount of Compensation
which Election shall specify the amount to be credited.

2.1.4. The Election Form shall specify the method of payment of benefits which
is elected pursuant to Sections 4.1 and the time such payment is to commence
pursuant to Sections 4.2.

Section 2.2. Method of Deferral.

A Participant’s Deferred Compensation shall be withheld by the Company in
accordance with the election pursuant to Section 2.1.

Section 2.3. Annual Election Required.

The election made pursuant to Section 2.1 shall be irrevocable and shall be
effective only for the Plan Year for which it was filed. A new Election Form is
necessary for each Plan Year in which a Participant wishes to defer
Compensation. [Such Election Form shall contain the information specified in
Section 2.1 with the exception that the time and method of payment of the
Deferred Benefit is to commence pursuant to Section 4 may not be changed from
the designation made in the initial application.]

Section 2.4. Termination of Participation and/or Deferrals.

If the Plan Administrator determines in good faith that a Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with Sections
201(2), 301(a) (3) and 401(a) (1) of ERISA, the Plan Administrator shall have
the right, in its sole discretion, to (i)



--------------------------------------------------------------------------------

terminate any deferral election the Participant has made for the Plan Year in
which the Participant’s membership status changes and (ii) prevent the
Participant from making future deferral elections. The Plan Administrator may,
in its sole discretion, reinstate the Participant to full Plan participation at
such time in the future as the Participant again becomes a member of the select
group described above.

Section 2.5. Company Contributions.

From time to time as determined by and subject to such terms and conditions
established by the Board of Directors, in its sole discretion, the Company may
credit amounts to a Participant. The method of payment of any such amounts and
the time such payment is to commence shall be determined by the Company at the
time of any such contribution.

ARTICLE 3

EARNINGS ON DEFERRED BENEFITS

Section 3.1. General. A Participant’s Deferred Benefit shall be credited with
earnings in accordance with the Earnings Crediting Options elected by the
Participant from time to time.

Section 3.2. Investment Options. The deemed rate of return, positive or
negative, credited under each Earnings Crediting Option is based upon the actual
investment performance of investment fund(s) as the Company may designate from
time to time, and shall equal the total return of such investment fund net of
asset-based charges, including, without limitation, money management fees, fund
expenses and mortality and expense risk insurance contract charges. The Company
reserves the right, on a prospective basis, to add or delete Earnings Crediting
Options.

Section 3.3. Earnings Crediting Options. Notwithstanding that the rates of
return credited to Participants’ Deferred Benefits under the Earnings Crediting
Options are based upon the actual performance of the investment options
specified in Section 3.2, or such other investment funds as the Company may
designate, the Company shall not be obligated to invest any Compensation
deferred by Participants under this Plan or Company Contributions or any other
amounts, in such funds or in any other investment funds.

Section 3.4. Changes in Earnings Crediting Options. A Participant may change the
Earnings Crediting Options to which the Participant’s Deferred Benefit are
deemed to be allocated, subject to such rules as may be determined by the Plan
Administrator, and as determined from time to time consistent with legal
restrictions. Each such change may include (a) reallocation of the Participant’s
existing Deferred Benefits and/or (b) change in investment allocation of amounts
to be credited to the Participant’s Deferred Benefits in the future, as the
Participant may elect. The effect of a Participant’s change in Earnings
Crediting Options shall be reflected in the Participant’s Deferred Benefit as
soon as reasonably practicable following the Plan Administrator’s receipt of
notice of such change, as determined by the Plan Administrator in its sole
discretion.

Section 3.5. Valuation of Accounts. The value of a Participant’s Deferred
Benefit as of any date shall equal the amounts theretofore credited to such
Deferred Benefit, including any earnings (positive or negative) deemed to be
earned on such Deferred Benefit in accordance with this Article III through the
day preceding such date, less the amounts theretofore deducted from such
Deferred Benefit.



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENT OF BENEFITS

Section 4.1. Methods of Payment.

4.1.1. Not later than the appropriate date referred to in Section 2.1, a
Participant shall elect, in the Election Form made pursuant to Section 2.1, a
method of payment of the Deferred Benefit. Any earnings attributable to amounts
deferred for which an election is effective shall be distributed pursuant to
such election.

4.1.2. A Participant may elect to receive his Deferred Benefit at the time
elected pursuant to Section 4.2.2 and 4.2.3 either:

(a) over annual periods ranging from three to fifteen years and payable in
quarterly installments; or

(b) in a single distribution.

If a Participant elects to receive the Deferred Benefit in installments, the
Participant shall continue to be credited with earnings in accordance with
Article III. The amount of each installment shall be equal to the total dollar
balance of the Deferred Benefit divided by the number of installments remaining
(including the installment then being calculated for payment) to be paid.

Section 4.2. Time of Payment.

4.2.1. Separation from Service Before Attaining Age 55. If an Employee
Participant has a “separation from service” with the Company within the meaning
of Treas. Reg. 1.409A-1(h) before he attains age 55, then notwithstanding the
Participant’s election of a time and method of payment set forth in an Election
Form payment, such Employee Participant’s Deferred Benefit shall be made in the
form of a lump sum on the first business day that follows the expiration of the
six-month period commencing on the Participant’s “separation from service” with
the Company within the meaning of Treas. Reg. 1.409A-1(h).

4.2.2. Separation from Service On or After Attaining Age 55. If an Employee
Participant has a “separation from service” with the Company within the meaning
of Treas. Reg. 1.409A-1(h) on or after he attains age 55, payment of such
Employee Participant’s Deferred Benefit shall be made or shall commence in the
Plan Year irrevocably elected by the Participant in the Election Form, provided
that in no event will any payment be made within the six month period
immediately following the Employee Participant’s separation from service. [The
election under this Section shall be made at the time of the Participant’s first
application to defer Compensation under Section 2.1.]

4.2.3. Director Participants. Notwithstanding the foregoing, payment of a
Director Participant’s Deferred Benefit shall be made or shall commence in the
Plan Year in which the Director Participant ceases being a director of the
Company and has a “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).



--------------------------------------------------------------------------------

Section 4.3. Payments in Case of Hardship.

While it is the primary purpose of the Plan to provide funds for the years when
Participants no longer render active service to the Company, it is recognized
that in certain urgent circumstances it would be in the best interests of a
Participant to accelerate part or all of the payments to be made to the
Participant. Accordingly, the Plan Administrator, in its sole discretion, may,
upon written request of a Participant (or Beneficiary, in case of death of a
Participant) accelerate the payment of part of all of the Deferred Benefit in an
amount necessary to meet an Unforeseeable Emergency, in a manner consistent with
section 409A of the Code and the regulations issued thereunder. The written
request shall contain evidence which sets forth in reasonable detail the facts
which constitute the severe financial hardship and the circumstances which
occasioned such hardship. The Plan Administrator shall exercise its discretion
in this regard in a uniform and nondiscriminatory manner. The amount of any such
accelerated payment or payments shall not exceed the lesser of:

4.3.1. the amount necessary to take account of and ameliorate such Unforeseeable
Emergency; or

4.3.2. the entire undistributed Deferred Benefit of such Participant.

The remaining undistributed portion of such Participant’s Deferred Benefit, if
any, shall be distributed according to the election made pursuant to Article IV
or according to the provisions of Article V. This Section shall not be construed
to allow distribution under the Plan of amounts greater than those the
Participant would have otherwise received, if no adjustment under this Section
had been made.

Section 4.4. Required Delay. To the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Code to payments
due to the Participant upon or following his separation from service, then
notwithstanding any other provision of the Plan (or any otherwise applicable
plan, policy, agreement or arrangement), any such payments that are otherwise
due within six months following the Participant’s separation from service will
be deferred (without interest) and paid to the Participant in a lump sum
immediately following that six month period.

Section 4.5. Subsequent Election. Participants may irrevocably elect to change
the method and commencement date of payment of a Deferred Benefit by making a
Subsequent Election. Limitations on the form and commencement date under a
Subsequent Election shall be determined by the Plan Administrator in its sole
discretion.

Section 4.6. Small Benefit Cash-Out. The Plan Administrator reserves the right
to cash out a Participant’s Deferred Benefit if the aggregate value of the
Participant’s Deferred Benefits, together with any other deferred amounts under
agreements, methods, programs, or other arrangements treated with the Plan as a
single nonqualified deferred compensation plan under Treas. Reg. 1.409A-1(c)(2),
is not greater than the applicable dollar amount under Section 402(g)(1)(B) of
the Code.



--------------------------------------------------------------------------------

ARTICLE 5

BENEFITS UPON DEATH

Section 5.1. Designation of Beneficiary.

Each Participant shall have the right to designate, revoke and redesignate
Beneficiaries hereunder, including the estate of the Participant, and to direct
payment thereto of the amount of the unpaid portion of the Deferred Benefit,
such designation, revocation or redesignation to be made in writing on a form
provided by the Company and to become effective upon delivery to the Plan
Administrator.

Section 5.2. Rights of Beneficiary.

5.2.1. In the event of the death of a Participant, such Participant’s estate if
designated as Beneficiary or other designated Beneficiaries if then living shall
be entitled upon compliance with the reasonable requirements of the Company to
receive the unpaid portion of such Participant’s Deferred Benefit, in the manner
set forth in the Beneficiary designation form, or if no such designation has
been made, in a single lump sum payment promptly following the death of the
Participant (but in no event later than March 15 of the year following the year
of the Participant’s death).

5.2.2. Prior to payment, the Deferred Benefit shall continue to be credited with
earnings in accordance with Article III.

Section 5.3. Failure to Designate Beneficiary.

If a deceased Participant shall have failed to designate any Beneficiary under
Section 5.1, the unpaid portion of the Deferred Benefit shall be paid to the
Participant’s surviving spouse, if any, and otherwise to the Participant’s
estate.

ARTICLE 6

ADMINISTRATIVE PROVISIONS

Section 6.1. Duties and Powers.

The Plan Administrator shall conduct the general administration of the Plan in
accordance with the Plan and shall retain all the necessary power and authority
to carry out that function. Among such necessary powers and duties are the
following:

6.1.1. To construe, interpret and administer the terms and provisions of the
Plan;

6.1.2. To make allocations and determinations required by the Plan;



--------------------------------------------------------------------------------

6.1.3. To compute and certify to the Company the amount and kind of benefits
payable to Participants;

6.1.4. To authorize all disbursements by the Company pursuant to the Plan;

6.1.5. To determine the necessity for and the amount of any hardship adjustment
pursuant to Section 4.3;

6.1.6. To maintain all the necessary records for the administration of the Plan;

6.1.7. To prepare and submit such reports as shall be required by the Board of
Directors from time to time;

6.1.8. To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof; and

6.1.9. To establish a procedure for notifying, in writing, any Participant or
Beneficiary whose claim for benefits under the Plan is denied, stating the
specific reasons for such denial, and for providing any such Participant or
Beneficiary a reasonable opportunity for a full and fair review by the Plan
Administrator of such denial.

Section 6.2. Effect of Company Action.

All actions taken and all determinations made by the Plan Administrator or the
Company in good faith shall be final and binding upon all Participants, the
Company and any persons interested in the Plan or in any rights accrued
thereunder.

Section 6.3. Delegation of Routine Duties.

The Plan Administrator may delegate the authority to perform ministerial duties
in connection with the administration of the Plan. This authority may be
delegated to any person designated to the Plan Administrator in writing by the
Chief Executive Officer or Secretary of the Company. Such authority shall
include that necessary to perform the recordkeeping and notification functions
of the Plan Administrator; provided, however, that such authority shall not be
construed to include the exercise of discretionary powers which are vested
solely in the Plan Administrator.

Section 6.4. Statement to Participants.

Within one hundred eighty days after each Anniversary Date, the Plan
Administrator shall furnish to each Participant a statement setting forth such
Participant’s Deferred Benefit and such other information as the Plan
Administrator shall deem advisable to furnish.

Section 6.5. Inspection of Records.

Copies of the Plan, records reflecting a Participant’s individual Credits, and
any other documents and records which a Participant is entitled by law to
inspect shall be open to inspection by the Participant or by the Participant’s
duly authorized representatives at the office of the Plan Administrator at any
reasonable business hour.



--------------------------------------------------------------------------------

Section 6.6. Information.

To enable the Plan Administrator to perform its functions, the Company shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of all Participants, their employment, their
retirement, death, or the cause for termination of employment, and such other
pertinent facts as the Plan Administrator may require.

Section 6.7. Employment of Outside Advisors.

The Plan Administrator may consult with legal counsel (who may be counsel for
the Company), accountants, consultants, physicians, or other persons and shall
be fully protected with respect to any action taken or omitted by it in good
faith pursuant to the advice of such advisors.

Section 6.8. Administrative Costs.

All costs and expenses incurred in the administration of the Plan shall be borne
by the Company.

ARTICLE 7

AMENDMENT AND TERMINATION

Section 7.1. Amendments.

The Company shall have the right to amend or modify this Plan in whole or in
part at any time or from time to time by resolutions of the Board of Directors,
and to amend or cancel any amendments; provided, however, that no action under
this Section shall cancel or affect in any way amounts previously credited to
any Participant. Such amendments shall be stated in an instrument in writing,
executed by the Company in the same manner as this Plan, and this Plan shall be
amended in the manner end at the time therein set forth, and all Participants
shall be bound thereby.

Section 7.2. Discontinuance of Plan.

It is the expectation of the Company that this Plan will be continued
indefinitely, but continuance of the Plan is not assumed as a contractual
obligation of the Company, and the right is reserved at any time to discontinue
and terminate this Plan. In the event that the Company decides to discontinue
and terminate the Plan, it shall notify the Plan Administrator of its action in
an instrument in writing, executed by the Company in the same manner as this
Plan, and this Plan shall be terminated at the time therein set forth, and all
Participants and any other person who has accrued rights under the Plan shall be
bound thereby; provided, however, that no action under this Section shall cancel
or affect in any way amounts previously credited to any Participant. For
avoidance of doubt, however, the Company may terminate the Plan and provide



--------------------------------------------------------------------------------

for immediate distributions of all benefits accrued hereunder (as though each
Participant had experienced a “separation from service” within the meaning of
Treas. Reg. 1.409A-1(h) as of the date of such termination), subject to the
requirements of Treas. Reg. § 1.409A-3(j)(4)(ix) or any succeeding regulations.

ARTICLE 8

CLAIMS PROCEDURES

Section 8.1. Presentation of Claim.

Any Participant or Beneficiary of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the Plan
Administrator a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant. The claim must be made within 60
days after such notice was received by the Claimant, All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

Section 8.2. Notification of Decision.

The Plan Administrator shall consider a Claimant’s claim within a reasonable
time, and shall notify the Claimant in writing:

8.2.1. that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

8.2.2. that the Plan Administrator has reached a conclusion contrary, in whole
or in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

(a) the specific reason(s) for the denial of the claim, or any part of it;

(b) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(c) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(d) an explanation of the claim review procedure set forth in Section 8.3 below.

Section 8.3. Review of a Denied Claim.

Within 60 days after receiving a notice from the Plan Administrator that a claim
has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the Plan Administrator a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

8.3.1. may review pertinent documents;



--------------------------------------------------------------------------------

8.3.2. may submit written comments or other documents; and/or

8.3.3. may request a hearing, which the Plan Administrator, in its sole
discretion, may grant.

Section 8.4. Decision on Review.

The Plan Administrator shall render its decision on review promptly, and not
later than 60 days after receiving a written request for review of the denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Plan Administrator’s decision must be rendered within 120 days
after such date. Such decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

8.4.1. specific reasons for the decision;

8.4.2. specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

8.4.3. such other matters as the Plan Administrator deems relevant.

Section 8.5. Legal Action.

A Claimant’s compliance with the foregoing provisions of this Article VIII is a
mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claim for benefits under this Plan.

ARTICLE 9

MISCELLANEOUS

Section 9.1. Limitation on Participant’s Rights.

Participation in this Plan shall not give any Participant the right to be
retained in the Company’s employ, the right to exercise any of the rights or
privileges of a shareholder with respect to any stock credited to the
Participant, or any right or interest in this Plan other than as herein
provided. The Company reserves the right to dismiss any Participant without any
liability for any claim against the Company, except to the extent provided
herein. This Plan shall create only a contractual obligation on the part of the
Company and shall not be construed as creating a trust or any fiduciary
relationship. The right of a Participant or Beneficiary to receive payments
pursuant to the Plan shall be no greater than the right of other unsecured
creditors of the Company.

Section 9.2. Receipt or Release.

Any payment to any Participant or Beneficiary in accordance with the provisions
of this Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Plan Administrator and the Company as they relate to the benefits
under this Plan, and the Plan Administrator may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.



--------------------------------------------------------------------------------

Section 9.3. Delaware Law Governs.

This Plan shall be construed, administered and governed in all respects under
and by the laws of the State of Delaware. If any provisions of this instrument
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

Section 9.4. Headings Not Part of Agreement.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

Section 9.5. Successors and Assigns.

This Plan shall inure to the benefit of, and be binding upon, the parties hereto
and their successors and assigns; provided, however, that the amounts credited
to the accounts of a Participant shall not be assignable, transferable or
subject to be taken in execution by levy, attachment or garnishment, and any
purported transfer, assignment, encumbrance or attachment shall be void.

Section 9.6. Payment on Behalf of Participant or Beneficiary.

In the event any amount becomes payable under the Plan to a Participant or
Beneficiary who, in the sole judgment of the Plan Administrator, is considered
by reason of physical or mental condition to be unable to give a valid receipt
therefor, the Plan Administrator may direct that such payment be made to the
legally appointed guardian or conservator of the person or estate of the
Participant or the Beneficiary, to any person with whom the Participant or
Beneficiary resides, or to any person who has custody of the Participant or
Beneficiary, without any duty to supervise or inquire into the application of
any funds so paid. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Plan Administrator, the Company
and its employees.

Section 9.7. Forfeiture.

Except as otherwise provided by Article V, any payment or distribution to a
Participant under the Plan which is not claimed by the Participant, Beneficiary,
or other person entitled thereto within three years after becoming payable shall
be forfeited and canceled and shall remain with the Company and no other person
shall have any right thereto or interest therein. Neither the Plan Administrator
nor the Company shall have any duty to give notice that amounts are payable
under the Plan to any person other than the Participant.

Section 9.8. Withholding.

9.8.1. The Company or appropriate subsidiary shall deduct from the amount of all
distributions under the Plan any Federal, state, local or other taxes it
determines are required to be withheld.



--------------------------------------------------------------------------------

9.8.2. If the whole or any part of the amounts credited to a Participant shall
become liable for the payment of any estate, inheritance, income or other tax
which the Company shall be required to pay, the Company shall have full power
and authority to pay such tax out of any moneys or other property in its hands
for the account of the person whose interests hereunder are so liable. Prior to
making any payment, the Company may require such releases or other documents
from any lawful taxing authority as it shall deem necessary.

Section 9.9. Participant’s Obligations to Company.

Notwithstanding any other provision of the Plan, in the event a Participant
defaults upon any debt, obligation, or other liability owed to the Company,
irrespective of the basis therefor, such Participant’s Deferred Benefit shall be
subject to offset by the Company in full or in part as required for the payment
of any such debt, obligation or liability to the Company; provided, however,
that such offset shall not occur until the Participant or Beneficiary shall
become entitled to receive payments pursuant to Article IV or Article V.

Section 9.10. Shares of Common Stock Subject to Plan.

9.10.1. In the event that shares of Common Stock may be issued under the Plan
and there occurs a stock dividend, recapitalization, reorganization, merger,
consolidation, stock split, combination or exchange of shares or any other
significant corporate event affecting the Common Stock, the Board, in its
discretion, may make (i) such proportionate adjustments it considers appropriate
in the aggregate number of shares of Common Stock reserved for issuance under
the Plan and/or (ii) such other adjustments as it deems appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been adopted this 24th day of November, 2008.

 

Attest:     AMERISOURCEBERGEN CORPORATION By:  

/s/ Vicki Bausinger

    By:  

/s/ John G. Chou

      Title:   Senior Vice President, General Counsel and Secretary